Exhibit 10.7

 

Power of Attorney

 

The undersigned, Kai Xu, a citizen of the People’s Republic of China (the “PRC”)
and a holder of 10% of the equity interests of Chain Cloud Mall E-commerce
(Tianjin) Co., Ltd. (the “Tianjin Company”) (the “Shareholding”), hereby
irrevocably authorizes any natural person appointed by Chain Cloud Mall Network
and Technology (Tianjin) Co., Ltd. (the “WFOE”) to exercise the following rights
during the term of this Power of Attorney:

 

Any natural person appointed by the WFOE is hereby authorized to exercise on
behalf of the undersigned as his sole and exclusive agent the rights in respect
of the Shareholding including without limitation: (1) attend shareholders’
meeting of the Tianjin Company and sign resolutions thereof on behalf of the
undersigned; (2) exercise all rights of the undersigned as a shareholder of the
Tianjin Company according to laws and the articles of association of the Tianjin
Company, including without limitation the rights to vote and to sell, transfer,
pledge or dispose all or any part of the Shareholding; and (3) designate and
appoint on behalf of the undersigned the legal representative, chairperson,
director, supervisor, chief executive officer and any other senior management of
the Tianjin Company.

 

Subject to the powers and authorities provided under this Power of Attorney, any
natural person appointed by the WFOE will have the right to sign on behalf of
the undersigned any transfer agreement contemplated under the Exclusive Purchase
Option Agreement to which the undersigned will be a party, and to perform the
Equity Pledge Agreement and the Exclusive Purchase Option Agreement, each of
which is dated the date hereof and to which the undersigned is a party. Exercise
of such right will not have any restriction upon this Power of Attorney.

 

Unless otherwise provided under this Power of Attorney, any natural person
appointed by the WFOE has the right to transfer, apply or otherwise dispose any
cash dividend, bonus and any other non-cash gain arising from the Shareholding
without reliance of any oral or written instruction from the undersigned.

 

Unless otherwise provided under this Power of Attorney, any natural person
appointed by the WFOE has the right to take any action regarding the
Shareholding according to his/her own judgment without any oral or written
instruction from the undersigned.

 

Any and all the actions associated with the Shareholding made by any natural
person appointed by the WFOE will be deemed as the action of the undersigned,
and any and all documents relating to the Shareholding executed by any natural
person appointed by the WFOE shall be deemed to be executed and acknowledged by
the undersigned.

 

Any natural person appointed by the WFOE may delegate this power of attorney by
assigning his/her rights relating to the conduct of the aforesaid matter and
exercise of the Shareholding to any other person or entity at his/her own
discretion without prior notice to or consent from the undersigned.

 

This Power of Attorney is irrevocable and effective as of the date hereof as
long as the undersigned is a shareholder of the Tianjin Company. This Power of
Attorney supersedes any other power of attorney previously signed by the
undersigned.

 

During the term of this Power of Attorney, the undersigned hereby waives all of
the rights associated with the Shareholding which have been authorized to any
natural person appointed by the WFOE and will not exercise any such right by
himself.

 

 

By: /s/ Kai Xu                                            Dated: July 31, 2019  

 



 



